



[FORM OF] CHANGE IN CONTROL SEVERANCE AGREEMENT
This Change in Control Severance Agreement (this “Agreement”), dated and
effective 29 January 2016 (the (“Effective Date”), is by and between Ensco plc,
a company organized and existing under the laws of England and Wales(the
“Company”) and [name of executive officer] (the “Executive”).
STATEMENT OF PURPOSE
The Company desires, for its continued success, to have the benefit of services
of experienced management personnel like the Executive. The Company therefore
believes it is in the best interest of the Company and its shareholders that, in
the event of a Change in Control of the Company, the Executive be reasonably
secure in his employment and position with the Company, so that the Executive
can exercise independent judgment as to the best interest of the Company and its
owners, without distraction by uncertainties or risks regarding the Executive’s
continued employment with the Company created by the possibility of a Change in
Control. The Company thus believes it is imperative to (1) diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change in Control, (2) encourage
the Executive’s full attention and dedication to the Company currently and in
the event of any threatened or pending Change in Control, and (3) provide the
Executive with a severance benefits opportunity following a Change in Control.
Therefore, the Company and the Executive now desire to enter into this Agreement
in order to accomplish these objectives.
AGREEMENT
In consideration of the statements made in the Statement of Purpose and the
mutual agreements set forth below, the Company and the Executive hereby enter
into this Agreement, as follows:
1.    Definitions and Interpretation. Various terms used in this Agreement are
defined in Exhibit A; each of the defined terms used in this Agreement begins
with a capital letter. Various interpretative matters for this Agreement are
also set forth in Exhibit A which is an integral part of this Agreement and
incorporated herein by reference.
2.    Term of Agreement.
(a)    This Agreement will commence on the Effective Date and shall continue in
effect through and including December 31, 2016, unless extended as set out below
(the original term and all extended terms being referred herein as the “Term”).
The Term of this Agreement shall be extended automatically for an additional
successive one-year period, effective as of January 1, 2017 (the “Initial
Extension Date”) and each annual anniversary thereof that occurs while this
Agreement remains in effect so that the remaining term is one year; provided,
however, if, at any time prior to the date that is sixty (60) days before the
Initial Extension Date or any annual anniversary thereof, either Party gives
notice of termination


1

--------------------------------------------------------------------------------






to the other Party that no such automatic extension shall occur, this Agreement
shall terminate at the end of the then current one-year period.
This Agreement may be terminated following a Change in Control or within three
months prior to a Change in Control only by mutual written agreement of the
Parties.
(b)    Benefits shall be provided under this Agreement only in the event of a
Severance Payment Event that occurs during the Term. If there is not a Severance
Payment Event during the Term, then no Severance Payment or other
post-termination benefits shall be provided under this Agreement.
3.    Termination Payments. Upon the occurrence of a Severance Payment Event,
subject to satisfaction of the conditions contained in Section 4, the following
shall occur:
(a)    The Company shall pay the Executive in cash, within five (5) Business
Days after the Employment Termination Date, all of his Base Salary and all other
earned but unpaid cash compensation or entitlements due to the Executive through
(and including) the Employment Termination Date, including any unused accrued
vacation pay and reimbursable business expenses in accordance with the policies,
standards and/or procedures maintained by the Company for such purposes.
(b)    Subject to continued compliance with Sections 4, 5 and 23, the Company
shall (i) pay the cash portion of the Severance Payment in a lump sum payment
within thirty (30) days after (A) the Severance Payment Event, or (B) in the
event of an Anticipatory Termination, the Change in Control Date; provided,
however, if such 30-day period (and/or the Release delivery and non-revocation
period described in Section 4) begins in one taxable year of the Executive and
ends in a second taxable year, such payment shall not be made until the second
taxable year and (ii) honor its obligations to provide continued group health
plan coverage as part of the Severance Payment; and further provided, if the
Executive is determined to be a Specified Employee as of the Employment
Termination Date, then such lump sum payment, to the extent not exempt from, or
excepted under, Section 409A, shall be made within ten (10) business days
following the date that is six (6) months after the Employment Termination Date.
[EV- references to 409A here and elsewhere in the document have been deleted as
not applicable under English law]
4.    Release Agreement. As a condition to the receipt of the Severance Payment
under Section 3, the Executive must first execute and return to the Company a
release agreement (the “Release”) that is substantially in the same form as
attached hereto as Exhibit B (with any changes to such form as the Parties may
reasonably request to reflect the circumstances relating to the termination of
the Executive’s employment, any changes in applicable law, or any agreement by
the Company not to require a release with respect to one or more particular
claims or potential claims). [EV- includes language to ensure the release
operates as a settlement agreement under English law] The Company shall deliver
such Release to the Executive within five (5) days after the Employment
Termination Date. The Executive must return the executed Release within the
twenty-one (21) or forty-five (45) day period following the date of his receipt
of the Release, as applicable and stated in the Release. If the Release delivery
and non-revocation period spans two


2

--------------------------------------------------------------------------------






taxable years, the Severance Payment will always commence or be made in the
second taxable year. The Company shall also execute the Release. No Severance
Payment shall be payable or provided by the Company unless and until the Release
has been executed by the Executive, has not been revoked, and is no longer
subject to revocation by the Executive. The Release shall not release any claim
or cause of action by or on behalf of the Executive for (a) any payment or other
benefit that is required under this Agreement or any Plan prior to the receipt
of such benefit by or on behalf of the Executive, or (b) a breach of this
Agreement by the Company. [EV-there is not revocation provision as not
applicable under English law]
5.    Post-Termination Restrictive Covenants. As an inducement to the Company to
enter into this Agreement, the Executive represents to, and covenants with or in
favor of the Company, Executive’s compliance with (a) any post-termination
restrictive agreements, policies or covenants that apply to, or cover, the
Executive, including, without limitation, those regarding Confidential
Information, return of Company property and non-disparagement, as set forth in
Sections 8, 9 and 10 hereof, and (b) all of the Company’s policies, standards
and procedures covering the Executive as an employee, officer or director of the
Company or any of its Affiliates.
6.    No Mitigation. Executive shall not be required to mitigate the amount of
any payment or other benefits provided under this Agreement by seeking other
employment.
7.    Full Settlement. Except with respect to compliance with Sections 4 and 5,
the Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others. This Agreement does not
adversely affect Executive’s rights under any Plan; provided, however, Executive
acknowledges and agrees that he shall not be a participant in, and he hereby
waives any right to participate in, any severance pay plan (as the same may be
amended from time to time) that generally covers the employees of the Company or
its Affiliates such as to preclude duplicative severance pay benefits that are
in addition to those provided to Executive under the terms of this Agreement
and, in such event, such other severance pay benefits shall not be provided to
Executive.
8.    Confidential Information.
(a)    For purposes of this Section 8, the term “Company” shall include the
Company and its Affiliates. During the course of the Executive’s employment with
the Company, the Company will (1) disclose or entrust to the Executive, and
provide the Executive with access to, Confidential Information, (2) place the
Executive in a position to develop business goodwill belonging to the Company,
and (3) disclose or entrust to the Executive business opportunities to be
developed for the Company.
(b)    Protection of Confidential Information.
(1)    Executive acknowledges that Confidential Information has been and will be
developed or acquired by the Company through the expenditure of substantial
time, effort and money and provides the Company with an advantage over
competitors who do not know or use the Confidential Information. Executive
further acknowledges and agrees that the nature of the


3

--------------------------------------------------------------------------------






Confidential Information obtained during the Executive’s employment would make
it difficult, if not impossible, for Executive to perform in a similar capacity
for a business competitive with the Company without disclosing or utilizing
Confidential Information.
(2)    During and following the Executive’s employment by the Company, the
Executive shall hold in confidence and not directly or indirectly disclose, use,
copy or make lists of any Confidential Information, except to the extent
necessary to carry out the Executive’s duties on behalf of the Company.
Executive agrees to give the Company notice of any and all attempts to compel
disclosure of any Confidential Information within one (1) Business Day after the
Executive is informed that such disclosure is being, or will be, compelled. Such
written notice shall include a description of the Confidential Information to be
disclosed, the court, government agency, or other forum through which the
disclosure is sought, and the date by which the Confidential Information is to
be disclosed, and shall contain a copy of the subpoena, order or other process
used to compel disclosure. For the avoidance of doubt, the provisions of this
Section 8 shall not apply to (a) any disclosure or use authorized by the Company
or required by applicable law and (b) any information that is or becomes
generally available to the public (other than as a result of the Executive’s
unauthorized disclosure). [EV-includes a reference to protected disclosure under
English law]
(3)    This confidentiality covenant shall be in addition to, and not limit or
restrict in any way, any other confidentiality agreement or other
post-employment covenant between the Parties.
9.    Company Documents and Property. All writings, records, and other documents
and things comprising, containing, describing, discussing, explaining, or
evidencing any Confidential Information, and all equipment, computers, mobile
phones, components, manuals, parts, keys, tools, and the like in Executive’s
custody, possession or control that have been obtained by, prepared by, or
provided to, Executive by the Company or any Affiliate in the course or scope of
Executive’s employment with the Company (or any Affiliate) shall be the
exclusive property of the Company (or such Affiliate, as applicable), shall not
be copied and/or removed from the premises of the Company or any Affiliate,
except in pursuit of the business of the Company or an Affiliate, and shall be
delivered to the Company or an Affiliate, as applicable, without Executive
retaining any copies or electronic versions, within one (1) day following the
Employment Termination Date or at any other time requested by the Company.
10.    No Disparaging Comments. Executive and the Company shall refrain from any
criticisms or disparaging comments about each other or in any way relating to
Executive’s employment or separation from employment with the Company; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of information to any governmental law enforcement agency by
either Party that is required by compulsion of law. A violation or threatened
violation of this prohibition may be enjoined by a court of competent
jurisdiction. The rights under this provision are in addition to any and all
rights and remedies otherwise afforded by law to the Parties.
Executive acknowledges that in executing this Agreement, he has knowingly,
voluntarily, and intelligently waived any free speech, free association, free
press or First Amendment to the United States Constitution (including, without
limitation, any counterpart or similar provision or right under any other state
constitution which may be deemed to apply) and rights to disclose,


4

--------------------------------------------------------------------------------






communicate, or publish disparaging information or comments concerning or
related to the Company; provided, however, nothing in this Agreement shall be
deemed to prevent Executive from testifying fully and truthfully in response to
a subpoena from any court or from responding to an investigative inquiry from
any governmental agency. [EV-references to US Constitution and state
constitutions are deleted and replaced with a reference to English law]
For all purposes of the obligations of Executive under this Section 10, the term
“Company” refers to the Company and its Affiliates, and its and their directors,
officers, employees, shareholders, investors, partners and agents.
11.    Tax and Other Withholdings. The Company or its Affiliate shall withhold
from any payments or benefits under this Agreement (whether or not otherwise
acknowledged under this Agreement) all federal, state, local, or other taxes
that it is required to withhold, as well as any other required deductions such
as, for example, employee benefits coverage. [EV-references to federal, state,
local and other taxes deleted and replaced with a reference to taxes and
National Insurance Contributions applicable under English law]
12.    Employment Status. Nothing in this Agreement provides the Executive with
any right to continued employment with the Company or any Affiliate, or shall
interfere with the right of the Company or an Affiliate to terminate the
Executive’s employment at any time subject to their obligations under this
Agreement.
13.    No Exclusivity. Except as expressly provided herein, this Agreement shall
not prevent or limit the Executive’s participation in any Plan for which the
Executive qualifies, nor shall it impair any rights that the Executive may have
under any other plan, program, contract or agreement with the Company or any
Affiliate.
14.    Indemnification. The Deed of Indemnity entered into by Executive and the
Company shall continue in effect in all respects during the “Employment Period”
(as such term, or similar term, is defined in the Deed of Indemnity) and for
such periods of time following the end of the Employment Period as are
established in such Deed of Indemnity. Further, Executive will be entitled to
the benefit of any other indemnity provisions contained in the constituent
and/or governing documents of the Company as well as any insurance policies the
Company maintains for the benefit of its officers and directors against all
liabilities, claims, costs, charges and expenses incurred in connection with any
action, suit or proceeding to which he may be made, or threatened to be made, a
party, witness or other participant by reason of being an officer or employee of
the Company. Additionally, if the Company fails to administer any provision of
this Agreement consistent with its terms, the Company shall indemnify Executive
fully for any costs or other liability to Executive, other than legal fees,
resulting from such error.
15.    Company’s Successor and Assignment. In addition to any obligations
imposed by law upon any successor to the Company, this Agreement shall be
binding upon and inure to the benefit of the Company and any successor of the
Company (whether direct or indirect, by purchase, merger, consolidation or
otherwise). The Company shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same


5

--------------------------------------------------------------------------------






manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company, as previously defined, and any successor by operation of
law or otherwise, and any successor to the business and/or assets of the Company
(as provided above) which assumes and agrees to perform this Agreement.
16.    Executive’s Successor. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. If the Executive should die after a Severance Payment Event, but
before any payment or other benefit to which the Executive is entitled to
receive under this Agreement has been fully received by Executive, all payments
or other benefits which the Executive would have been entitled to receive had he
continued to live shall be made or provided in accordance with the terms of this
Agreement to Executive’s surviving lawful spouse, if any, or if not, to his
estate upon receipt by the Company of proper instructions regarding the lawful
representative of such estate.
17.    Restricted Assignment. Except as expressly provided in Sections 15 and
16, this Agreement, and the rights and obligations of the Parties hereunder, are
personal in nature, and neither this Agreement, nor any right, benefit, or
obligation of either Party hereto, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other Party. Any attempted assignment,
transfer, or delegation in violation of the preceding sentence shall be void and
of no force or effect.
18.    Waiver and Amendment. No term or condition of this Agreement shall be
deemed waived other than by a writing signed by the Party against whom or which
enforcement of the waiver is sought. Without limiting the generality of the
preceding sentence, a Party’s failure to insist upon the other Party’s strict
compliance with any provision of this Agreement or to assert any right that a
Party may have under this Agreement shall not be deemed a waiver of that
provision or that right. Any written waiver shall operate only as to the
specific term or condition waived under the specific circumstances, and shall
not constitute a waiver of that term or condition for the future or a waiver of
any other term or condition. No amendment, termination or other modification of
this Agreement shall be effective unless stated in a writing signed by the
Parties.


6

--------------------------------------------------------------------------------






19.    Entire Agreement. This Agreement, including the Statement of Purpose,
contains the Parties’ entire agreement regarding the subject matter of this
Agreement, and supersedes any and all prior agreements, promises,
understandings, and representations between them regarding such subject matter.
The Parties have made no agreements, representations, or warranties regarding
the subject matter of this Agreement that are not set forth in this Agreement.
20.    Notice. Each Notice or other communication required or permitted under
this Agreement shall be in writing and transmitted or delivered by personal
delivery, prepaid courier or messenger service (whether overnight or same-day),
prepaid telecopy or facsimile, or prepaid certified United States mail (with
return receipt requested), addressed (in any case) to the other Party at the
address for that Party set forth below that Party’s signature on this Agreement,
or at such other address as the recipient has designated by Notice to the other
Party.
Each Notice or communication so transmitted, delivered, or sent in person, by
courier or messenger service, or by certified United States mail, shall be
deemed given, received, and effective on the date delivered to or refused by the
intended recipient (with the return receipt, or the equivalent record of the
courier or messenger, being deemed conclusive evidence of delivery or refusal.)
Nevertheless, if the date of delivery is after 5:00 p.m. (local time of the
recipient) on a Business Day, the Notice or other communication shall be deemed
given, received and effective on the next Business Day.
21.    Executive Acknowledgment. The Executive acknowledges that (a) he is
knowledgeable and sophisticated as to business matters, including the subject
matter of this Agreement, (b) he has read this Agreement and understands its
terms and conditions, (c) he has had ample opportunity to discuss this Agreement
with his legal counsel prior to execution, and (d) no strict rules of
construction shall apply for or against the drafter or any other Party. The
Executive represents that he is free to enter into this Agreement including,
without limitation, that he is not subject to any restrictive covenant that
would conflict with his duties and covenants under this Agreement.
22.    Severability and Reformation. It is the desire of the Parties hereto that
this Agreement be enforced to the maximum extent permitted by applicable law,
and should any provision contained herein be held invalid or otherwise
unenforceable by a court of competent jurisdiction, the Parties hereby agree
that such provision shall be reformed to create a valid and enforceable
provision to the maximum extent permitted by applicable law; provided, however,
if such provision cannot be reformed, it shall be deemed ineffective and deleted
herefrom without affecting any other provision of this Agreement which shall
remain fully enforceable. This Agreement should be construed by limiting and
reducing it only to the minimum extent necessary to be enforceable under then
applicable law. Any such determination or reformation shall not be binding on
any court or other governmental authority not otherwise bound to follow such
conclusions pursuant to applicable law.
23.    Compliance with Section 409A. Any provisions of the Agreement that are
subject to Section 409A are intended to comply with all applicable requirements
of Section 409A, or an exemption from the application of Section 409A, and shall
be interpreted and administered accordingly. Notwithstanding any provision of
this Agreement to the contrary, a termination of


7

--------------------------------------------------------------------------------






employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amount or benefit that
constitutes “non-qualified deferred compensation” (within the meaning of Section
409A) upon or following a termination of the Executive’s employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision, references herein to a
“termination,” “termination of employment” or like terms shall mean “separation
from service” within the meaning of Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if any payment
or other benefit provided herein would be subject to additional taxes and
interest under Section 409A because the timing of such payment is not delayed as
required by Section 409A for a Specified Employee, then if the Executive is on
the applicable date a Specified Employee, any such payment that the Executive
would otherwise be entitled to receive during the first six months following his
“separation from service” (as defined under Section 409A) shall be accumulated
and paid, within ten (10) days after the date that is six months following the
Executive’s date of “separation from service”, or such earlier date upon which
such amount can be paid under Section 409A without being subject to such
additional taxes and interest such as, for example, upon the Executive’s death.
With respect to any amounts or benefits that are subject to Section 409A, this
Agreement shall in all respects be administered in accordance with Section 409A.
Each payment under this Agreement shall be treated as a separate payment for
purposes of Section 409A. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement.
All reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A shall be
made or provided in accordance with the requirements of Section 409A. Within the
time period permitted by Section 409A, the Company may, in consultation with the
Executive, modify the Agreement in the least restrictive manner necessary and
without any diminution in the value of payments or other benefits to the
Executive hereunder, in order to avoid the imposition of accelerated tax,
additional tax and/or penalties on the Executive under Section 409A. [EV-this
section deleted as 409A not applicable under English law]
24.    Governing Law; Jurisdiction. TO THE EXTENT PERMITTED BY LAW, THIS
AGREEMENT SHALL IN ALL RESPECTS BE INTERPRETED, ENFORCED AND GOVERNED BY THE
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CHOICE-OF-LAW PRINCIPLE
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION, EXCEPT
AS PREEMPTED BY FEDERAL LAW; AND EXCLUSIVE VENUE FOR ANY LEGAL PROCEEDINGS
BROUGHT TO ENFORCE ITS PROVISIONS SHALL BE IN HARRIS COUNTY, TEXAS, WHERE ONE OR
MORE OF THE PARTIES' OBLIGATIONS CREATED HEREUNDER ARE PERFORMABLE. [EV-
reference to Texas law and Texas courts deleted and replaced with references to
English law and English courts]


8

--------------------------------------------------------------------------------






25.    Survival of Certain Provisions. Wherever appropriate to the intention of
the Parties, the respective rights and obligations of the Parties hereunder
shall survive any termination or expiration of this Agreement.


[Signature page follows]




9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have approved and executed this Agreement below,
to be effective as of the Effective Date.


WITNESS:                        EXECUTIVE: [name of senior executive]


Signature:                        Signature:                    


Name:                            Name:                        


Date:                            Date:                        


Address for Notices:
                            [address of senior executive]


ATTEST:                        COMPANY: ENSCO PLC




By:                            By:                        


Title:                            Its:                        


Name:                            Name:                        


Date:                            Date:                        


Address for Notices: 6 Chesterfield Gardens, London W1J 5BQ






[Exhibits A and B follow]






10

--------------------------------------------------------------------------------








EXHIBIT A
TO
CHANGE IN CONTROL SEVERANCE AGREEMENT


A.DEFINED TERMS. In the Agreement, the following terms shall have the meanings
set forth below:
1.    “Affiliate” has the meaning ascribed to such term in Rule 12b-2 under the
Exchange Act. [EV-reference to Exchange Act deleted and replaced with language
indicating entities that are controlled or under common control]
2.    “Agreement” means the Change in Control Severance Agreement between the
Parties, as it may hereafter be amended or supplemented, of which this Exhibit A
is a part.
3.    “Anticipatory Termination” means a termination of the Executive’s
employment with the Company and all Affiliates within the time period that
begins on the first day of the month that is three (3) months immediately
preceding the first day of the month containing the Change in Control Date and
ends on the Change in Control Date, but only if the termination of the
Executive’s employment was (a) due to a termination by the Company without Cause
or (b) a termination by the Executive for Good Reason. For purposes of
clarification and not limitation, termination of the Executive’s employment for
Cause, or due to Executive’s death or Disability or his voluntary resignation
without Good Reason, is not an Anticipatory Termination.
4.    “Base Salary” means the Executive’s annual base salary from the Company or
an Affiliate.
5.    “Board” means the then-current Board of Directors of the Company.
6.    “Business Day” means any Monday through Friday, excluding any such day on
which banks are authorized to be closed in Texas. [EV-reference to Texas deleted
and replaced with United Kingdom]
7.    “Cause” means any of the following: (a) the willful and continued failure
of the Executive to perform substantially the Executive’s duties and obligations
(other than any such failure resulting from bodily injury or disease or any
other incapacity due to mental or physical illness), (b) gross misconduct by the
Executive, (c) the willful and material breach by the Executive of any Company
policies or the Company’s “Code of Conduct”, or (d) the conviction of the
Executive by a court of competent jurisdiction, from which conviction no further
appeal can be taken, of a felony-grade crime involving moral turpitude
[EV-reference to felonies or moral turpitude deleted and replaced with crimes
punishable by imprisonment]; provided, however, that in any of the
aforementioned cases the cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a resolution duly adopted by the Board specifying that the Executive
is being terminated for Cause.


A-1

--------------------------------------------------------------------------------






8.    “Change in Control” means the occurrence of any of the following events:
(a) a change in the ownership of Ensco plc, which occurs on the date that any
one person, or more than one person acting in concert (as defined in the City
Code on Takeovers and Mergers, acquires ownership of shares in the capital of
Ensco plc (the “Shares”) that, together with Shares held by such person or
persons acting in concert, constitutes more than fifty percent (50%) of the
total voting power of the Shares; or (b) the majority of the members of the
board of directors of Ensco plc (“ENSCO plc Board”) is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the ENSCO plc Board prior to the date
of the appointment or election; or (c) a sale of all or substantially all of the
assets of Ensco plc; provided, however, a Change in Control of Ensco plc shall
not be deemed to have occurred by virtue of the consummation of any transaction
or series of related transactions immediately following which the beneficial
holders of the voting Shares immediately before such transaction or series of
transactions continue to have a majority of the direct or indirect ownership in
one or more entities which, singly or together, immediately following such
transaction or series of transactions, either (i) own all or substantially all
of the assets of Ensco plc as constituted immediately prior to such transaction
or series of transactions, or (ii) are the ultimate parent with direct or
indirect ownership of all of the voting Shares after such transaction or series
of transactions. For further clarification, a "Change in Control" of Ensco plc
shall not be deemed to have occurred by virtue of the consummation of any
transaction or series of related transactions effected for the purpose of
changing the place of incorporation or form of organization of Ensco plc or the
ultimate parent company of Ensco plc and its subsidiaries.
9.    “Change in Control Date” means the effective date of the occurrence of a
Change in Control.
10.     “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References herein to any Section of the Code shall include any successor
provisions of the Code. [EV-deleted]
11.    “Common Stock” means the common stock, $0.10 par value per Class A
Ordinary Share.
12.    “Company” means Ensco plc, a United Kingdom company, or its successor in
interest.
13.    “Confidential Information” means information (whether or not recorded in
documentary form, or stored on any magnetic or optical disk or memory) relating
to the business, products, affairs and finances of the Company or any Affiliates
for the time being confidential to the Company or its Affiliate, and trade
secrets including, without limitation, technical data and know-how relating to
the business of the Company or any Affiliate or any of their business contacts,
including in particular (by way of illustration only and without limitation):
(a) information relating to the business of exploring, acquiring, developing,
exploiting and disposing of oil and natural gas resources (regardless of when
conceived, made, developed or acquired); (b) information relating to the
business or prospective business, current or projected plans or internal affairs
of the Company or any Affiliate; (c) information relating to the current or
prospective marketing or sales of any products or services of the Company or any
Affiliate, including non-public lists of customers' and suppliers' names,
addresses and contacts; sales targets and statistics; market share and pricing


A-2

--------------------------------------------------------------------------------






information; marketing surveys; research and reports; non-public advertising and
promotional material; strategies; and financial and sales data; (d) information
relating to any actual or prospective business strategies of the Company or any
Affiliate; (e) information relating to any actual acquisitions, investments or
corporate opportunities or prospective acquisition, investment targets or
corporate opportunity; (f) know-how, trade secrets, unpublished information
relating to the Company or any Affiliate's intellectual property and to the
creation, production or supply of any products or services of any Company or
Affiliate; (g) information to which the Company or any Affiliate owes an
obligation of confidence to a third party (including, without limitation,
customers, clients, suppliers, partners, joint venturers and professional
advisors of the Company or any Affiliate); and (h) other commercial, financial
or technical information relating to the business or prospective business of the
Company or any Affiliate, or to any past, current or prospective client,
customer, supplier, licensee, officer or employee, agent of the Company or any
Affiliate, or any member or Person interested in the share capital or assets of
the Company or any Affiliate, and any other Person to whom the Company or any
Affiliate may provide or from whom they may receive information (whether marked
confidential or not).
14.     “Dispute” means any dispute, disagreement, claim, or controversy arising
in connection with or relating to the Agreement, or to the validity,
interpretation, performance, breach, or termination of the Agreement.
15.    “ECIP” means the Company’s 2005 Cash Incentive Plan, as amended from time
to time.
16.    “Employment Agreement” means any employment contract that was entered
into between the Company (or its Affiliate) and the Executive and is in effect
as of the relevant time, as such employment contract may be amended from time to
time; provided, however, if there is no such Employment Agreement in effect at
the relevant time, then any reference in this Agreement to an Employment
Agreement shall be disregarded and have no force or effect for all purposes of
this Agreement.
17.    “Employment Period” means the time period during which the Executive is
employed as an employee or officer of the Company or any Affiliate.
18.    “Employment Termination Date” means the date that the Executive’s
employment with the Company, and its Affiliates if applicable, is terminated for
whatever reason. Notwithstanding anything contained herein to the contrary, the
date on which such a “separation from service” (as defined in Section 409A)
takes place shall be the “Employment Termination Date” with respect to any
payment of deferred compensation hereunder that is subject to, and not exempt
under, Section 409A. [EV-references to 409A deleted]
19.    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. [EV- deleted]
20.    “Good Reason” means the occurrence of any of the following events
(without the Executive's express written consent) arising during the Executive’s
employment with the Company and all Affiliates: (a) a material reduction in the
Executive's base salary or a material reduction in


A-3

--------------------------------------------------------------------------------






the aggregate overall compensation opportunity available to Executive, provided
that the Board shall have the discretion to modify the Executive's overall
compensation package subject to the foregoing restrictions, (b) a material
diminution in the Executive's authority, duties or responsibilities, (c) in
connection with the occurrence of a Change in Control, a permanent relocation in
the geographic location at which the Executive must perform services to a
location outside the Houston, Texas, or the London, England, metropolitan area,
or (d) any other action or inaction that constitutes a material breach by the
Company of its obligations under this Agreement. In the case of the Executive's
allegation of Good Reason, (i) the Executive shall provide notice to the Board
of the event alleged to constitute Good Reason within ninety (90) days of the
occurrence of such event, and (ii) the Company shall have the opportunity to
remedy the alleged Good Reason event within thirty (30) days from receipt of
notice of such allegation. If the Company does not cure the circumstance giving
rise to Good Reason to the Executive's reasonable satisfaction, the Executive
must terminate his employment with the Company within thirty (30) days following
the end of the thirty (30) day cure period described in clause (ii) above in
order for his termination to be considered a termination for Good Reason.
This definition of “Good Reason” is intended to comply with the requirements for
such a definition under Section 409A, but only to the extent that Section 409A
is applicable to the payment or benefit being provided under the Agreement and,
in that case, this term shall be interpreted in a manner which is consistent
with such intent under Section 409A. [EV-deleted due to references to 409A]
21.     “Notice” means a written communication complying with Section 20 of the
Agreement (“Notify” has the correlative meaning).
22.    “Notice of Termination” means a written Notice which (a) indicates the
specific termination provision in this Agreement or the Employment Agreement
that is being relied upon, (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(c) if the Employment Termination Date is other than the date of receipt of such
Notice, specifies the termination date (which date shall be not more than 60
days after the giving of such Notice). The failure by one Party to set forth in
the Notice of Termination any fact or circumstance that contributes to a showing
of Good Reason or Cause shall not waive any right of such Party hereunder, or
preclude such Party from asserting such fact or circumstance in enforcing such
Party’s rights hereunder.
23.    “Party” means either the Company or the Executive, which are the parties
to this Agreement.
24.    “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, or other entity, including any successor (by merger or
otherwise) of such entity; except for purposes of the definition of Change in
Control herein which uses a definition of “person” under the City Code on
Takeovers and Mergers.
25.    “Plan” means the ECIP and any bonus, incentive compensation, savings,
retirement, long-term incentive plan (or other stock incentive plan), stock
option, stock appreciation, stock


A-4

--------------------------------------------------------------------------------






ownership or purchase, pension, deferred compensation, health or welfare
benefits, or fringe benefit, plan, policy, practice, program or arrangement of
(including any separate contract or agreement with) the Company or any Affiliate
for its employees, including any “employee benefit plan” as defined in Section
3(3) of ERISA [EV-reference to ERISA deleted as not applicable under English
law], but such term does not include (a) any Employment Agreement or (b) any
severance pay benefit plan that is maintained generally for the employees of the
Company or any Affiliate.
26.     “Section 409A” means Code Section 409A, including the Treasury
Regulations and other authoritative guidance issued thereunder by the
appropriate governmental entity. [EV-deleted]
27.    “Severance Payment” means an amount equal to the sum of:
(a)
[one (1) time for Senior Vice Presidents (“SVPs”) and two (2) times for
Executive Vice Presidents (“EVPs”)] the Executive’s highest Base Salary in
effect at any time within 12 months before the Change in Control Date; plus

(b)
[one (1) time for SVPs and two (2) times for EVPs] an amount equal to 100% of
the Executive’s targeted bonus under the ECIP for the year which contains the
Change in Control Date.

The amount determined under clauses (a) and (b) above shall be subject to all
required withholdings pursuant to Section 11 of the Agreement.
In addition to (a) and (b) above, the Company shall maintain continued group
health plan coverage following the Employment Termination Date under any of the
Company’s group health plans that covered Executive immediately before the
Employment Termination Date which are subject to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) (as codified in Code Section
4980B and Part 6 of Subtitle B of Title I of ERISA), for Executive and his
eligible spouse and other eligible dependents (together, “Dependents”), for a
period of [one (1) year for SVPs and two (2) years for EVPs]following the
Employment Termination Date, at a reduced COBRA premium rate that will be
charged to Executive (and his Dependents) which is the same as the charge for
coverage that is then being charged by the Company to similarly-situated active
employees for coverage under such plan at the same level as the COBRA coverage.
After the Employment Termination Date, Executive, and his Dependents, if any,
must first elect and maintain any COBRA continuation coverage under the plan
that they are entitled to receive under the terms of such plan and COBRA law.
Except for the reduced COBRA premium rate for the first year of COBRA coverage,
in all other respects, Executive and his Dependents shall be treated the same as
other COBRA qualified beneficiaries under the terms of such plan and the
requirements of COBRA law during the period while COBRA coverage remains in
effect. After the end of such [one (1) year for SVPs and two (2) year for EVPs]
(if COBRA coverage was not earlier terminated under applicable COBRA law, the
premium rate for any remaining COBRA coverage will be the full COBRA premium
rate as then in effect under the plan.
The Company’s obligation to provide the COBRA coverage at the reduced COBRA
premium rate shall be terminated if the Executive becomes eligible for group
medical coverage provided by


A-5

--------------------------------------------------------------------------------






another employer. Executive covenants to give prompt notice to Company if the
Executive becomes eligible for group medical coverage offered by another
employer during such one-year period. [EV-references to COBRA deleted as not
applicable under English law and replaced with best efforts obligation to obtain
underwriters approval to continue health plan]
For purposes of clause (b) above of this definition: the “targeted bonus” for
the Company in which the Change in Control occurs shall be the amount identified
as a “target” for the Executive by the Company for that year.
28.    “Severance Payment Event” means either of: (a) the termination of the
Executive’s employment with the Company and all Affiliates, for any reason other
than (i) voluntarily by the Executive without Good Reason or (ii) involuntarily
by the Company for Cause, provided that in any case such termination must occur
within the time period beginning on the Change in Control Date and ending on the
last day of the twelfth (12th) month next following the month containing the
Change in Control Date (the “Protection Period”), or (b) an Anticipatory
Termination. Any termination of the Executive’s employment that does not occur
within this prescribed time limit, or is for a reason other than as described in
this paragraph, shall not be considered a Severance Payment Event.
Any transfer of the Executive’s employment from the Company to an Affiliate,
from an Affiliate to the Company, or from one Affiliate to another Affiliate, is
not a termination of the Executive’s employment by the Company for purposes of
the Agreement (though any such transfer might, depending on the circumstances,
constitute or result in a termination of employment by the Executive for Good
Reason).
Any termination by the Company for Cause, or by the Executive for Good Reason,
shall be communicated by Notice of Termination to the other Party.
29.    “Specified Employee” means a “specified employee”, as such term is
defined in Section 409A. [EV-deleted]
30.    “Subsidiary” means a corporation or other entity, whether incorporated or
unincorporated, of which at least a majority of the Voting Securities is owned,
directly or indirectly, by the Company.
31.    “Voting Securities” means securities or other interests having by their
terms ordinary voting power to elect members of the board of directors of a
corporation or individuals serving similar functions for a non-corporate entity.
B.INTERPRETIVE MATTERS. In the interpretation of the Agreement, except where the
context otherwise requires:
(a)
“including” or “include” does not denote or imply any limitation;

(b)
“or” has the inclusive meaning “and/or”;



A-6

--------------------------------------------------------------------------------






(c)
the singular includes the plural, and vice versa, and each gender includes each
of the others;

(d)
captions or headings are for reference purposes only, and they are not to be
considered in interpreting the Agreement;

(e)
“Section” refers to a Section of the Agreement, unless otherwise stated in the
Agreement;

(f)
“month” refers to a calendar month; and

(g)
a reference to any statute, rule, or regulation includes any amendment thereto
or any statute, rule, or regulation enacted or promulgated in replacement
thereof, as well as any regulation or other authority issued by the appropriate
governmental entity under, or with respect to, a statute.



[End of Exhibit A]






A-7

--------------------------------------------------------------------------------






EXHIBIT B
TO
CHANGE IN CONTROL SEVERANCE AGREEMENT
CONFIDENTIAL RELEASE AGREEMENT
In consideration of the payment of the Severance Payment set forth in that
certain Change in Control Severance Agreement (the “CiC Agreement”) dated as of
_____________, 201[__], and as it may be amended thereafter, by and between
Ensco [insert entity party to the CIC Agreement] (the “Company”) and
___________________ (“Executive”), this Release Agreement (this “Agreement”) is
made and entered into by the Company and the Executive. The Company and
Executive may be individually referred to herein as “Party” and collectively as
the “Parties.”
By signing this Agreement, Executive and the Company hereby agree as follows:
1.
Purpose. Terms used in this Agreement with initial capital letters that are not
defined herein are defined in the currently effective version of the CiC
Agreement between the Parties, which CiC Agreement is incorporated herein by
reference for this purpose. The purpose of this Agreement is to provide for the
orderly termination of the employment relationship between the Parties, and to
voluntarily resolve and provide a full and absolute and irrevocable release by
the Executive of all current and future actual or potential disputes or claims
that Executive has or might have, whether or not he has knowledge of them,
whether or not they are in the contemplation of the parties and whether or not
they exist in fact or law, as of the date of Executive’s execution of this
Agreement, against the Company and all of its respective owners, parents,
predecessors, successors, divisions, Subsidiaries, Affiliates, related
companies, and organizations, and its and their present and former agents,
employees, managers, officers, directors, attorneys, stockholders, plan
fiduciaries, assigns, representatives, executives, consultants, and all other
Persons acting by, through, or in concert with any of them (individually and
collectively, the “Released Parties”). Neither the fact that this Agreement has
been proposed or executed, nor the terms of this Agreement, are intended to
suggest, or should be construed as suggesting, that the Released Parties have
acted unlawfully or violated any federal, state or local law or regulation, or
any other duty, policy or contract. [EV-delete reference to federal, state or
local]

2.
Termination of Employment. Effective ___________ (the “Termination Date”),
Executive’s employment with the Company and its Affiliates has terminated.

3.
Severance Payment. In consideration for Executive’s execution of, and required
performance under, this Agreement, the Company shall provide Executive with the
Severance Payment. Executive confirms and agrees that he would not otherwise
have received, or been entitled to receive, the Severance Payment or benefits
other than those that are required to be provided under the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) or such other laws that cannot
be waived. [EV-Executive’s confirmation of receipt of benefits over and above
required under ERISA and local laws deleted and replaced with acknowledgement of
receipt of release by Company that has been signed by Executive’s independent
legal advisor] All payments hereunder shall be net of



B-1

--------------------------------------------------------------------------------






withholding for applicable federal, state and local taxes to the extent required
by law and any other required deductions such as employee benefit coverages.
[EV- delete reference to federal, state and local laws and replace with
references to income tax or National Insurance contributions]
4.
Waiver of Additional Compensation or Benefits. The Severance Payment to be made
to Executive constitutes the entire amount of compensation and consideration due
to Executive under this Agreement, and Executive acknowledges that he has no
right to seek, and will not seek, any additional or different compensation or
consideration for executing or performing under this Agreement.

5.
Neutral Employment Reference. The Company shall provide a neutral employment
reference to any potential employers that consider the employment of Executive
or seek information concerning the reasons for the departure of Executive. The
Company will provide to any such potential employers the identity of the
positions held by Executive and the dates of Executive’s employment with the
Company.

6.
Tax Consequences. The Company has made no representations to Executive regarding
the tax consequences of any benefits received, or to be received, by Executive
under the CiC Agreement.

7.
Certain Continuing Obligations. Executive acknowledges and agrees that the
post-termination restrictive covenants and obligations that apply to Executive
as set forth in the CiC Agreement shall survive termination of the employment
relationship and the execution of this Agreement, and Executive shall continue
to fully honor his post-employment obligations.

8.
Executive Representations. Executive expressly agrees to and acknowledges,
confirms and represents to the following, and intends for the Company to rely
upon the following in entering this Agreement:

(a)    The term “Released Parties” means the Company and all of its Subsidiaries
and Affiliates, and its and their present and former employees, managers,
officers, directors, owners, partners, agents, attorneys, stockholders, plan
fiduciaries, representatives, and successors and assigns, all other Persons
acting by, through or in concert with any of them (collectively, the “Released
Parties”).
(b)    Executive has not filed any complaints, charges, claims or actions
against the Company or any of the other Released Parties with any court, agency,
or commission regarding any of the matters related to this Agreement or to his
employment or separation from service with the Company. By executing this
Agreement, Executive hereby waives the right to recover in any proceeding
Executive may bring before the federal Equal Employment Opportunity Commission
(“EEOC”) or any state human rights commission, or in any proceeding brought by
the EEOC or any state human rights commission on Executive’s behalf, against the
Company or any of the other Released Parties. [EV-references to EEOC deleted and
replace with undertaking of Executive not to present or issue a claim to any
court, tribunal, agency or commission]


B-2

--------------------------------------------------------------------------------






(c)    Executive, by entering into this Agreement, is releasing the Released
Parties from any and all claims that Executive may have against them under
federal, state, or local laws, which have arisen on or before the Release
Effective Date (as defined on the signature page of this Agreement).
[EV-reference to federal, state and local laws deleted and replaced with
references to statute or contract]
(d)    Executive, by entering into this Agreement, is waiving all claims that
Executive may have against the Released Parties under the federal Age
Discrimination in Employment Act of 1967, as amended (i.e., 29 USC § 621 et
seq.), which have arisen on or before the Release Effective Date. [EV-reference
to US law deleted and replaced with a reference to the Equality Act]
(e)    Executive has reviewed all aspects of this Agreement, and has carefully
read and fully understands this Agreement.
(f)    Executive has been hereby advised to consult with an attorney of his
choice before signing this Agreement. [EV- added an affirmative acknowledgement
that Executive has taken independent legal advice from an advisor]
(g)    Executive is knowingly and voluntarily entering into this Agreement, and
has relied solely and completely upon his own judgment and, if applicable, the
advice of his attorney before entering into this Agreement.
(h)    Executive is not relying upon any representations, promises, predictions,
projections, or statements made by or on behalf of the Company or any of the
other Released Parties, other than those that are specifically stated in this
Agreement.
(i)    Executive represents and acknowledges that in executing this Release, he
does not rely, and has not relied, on any prior oral or written communications,
promises, agreements, statements, inducements, understandings, or
representations by the Company or any of the Released Parties, except as
expressly contained in this Agreement. Further, Executive expressly disclaims
any reliance on any prior oral or written communications, promises, agreements,
statements, inducements, understandings, or representations in entering into
this Agreement and, therefore, Executive understands and agrees that he is
precluded from bringing any fraud or similar claim against the Company or any of
the other Released Parties associated with any such communications, promises,
agreements, statements, inducements, understandings, or representations, and he
is hereby entering into this Agreement based on his own independent judgment.
(j)    Executive acknowledges that this Agreement shall be binding on Executive,
and on his spouse, heirs, administrators, representatives, executors,
beneficiaries, successors and assigns.
(k)    Executive agrees that this Agreement shall, in all cases, be construed as
a whole, according to its fair meaning, and not strictly for or against, either
of the Parties.


B-3

--------------------------------------------------------------------------------






(l)    Executive does not waive any right or claim that initially arose for the
first time after the Release Effective Date.
(m)    Executive will receive payment of consideration under this Agreement that
is beyond what Executive was entitled to receive before entering into this
Agreement.
(n)    Executive understands and agrees that this Agreement shall not in any way
be construed as an admission by the Released Parties of any unlawful or wrongful
acts whatsoever against Executive or any other Person; and the Released Parties
specifically disclaim any liability to, or wrongful acts against, Executive or
any other Person.
9.
Release. Executive, on behalf of himself and his spouse, heirs, administrators,
representatives, executors, beneficiaries, successors and assigns (individually
and collectively, the “Releasing Parties”), hereby fully, unconditionally and
forever releases, acquits and discharges the Released Parties, jointly and
severally, from and against any and all claims, demands, actions, lawsuits,
grievances, liabilities, and obligations of any nature whatsoever that the
Releasing Parties had, have or may ever have against the Released Parties, or
that might be assigned by the Releasing Parties, whether known or unknown, fixed
or contingent, as of the Release Effective Date. Executive acknowledges,
understands and agrees that this Agreement specifically includes, without
limitation, (a) law or equity claims; (b) contract (express or implied) or tort
claims; (c) claims arising under any federal, state or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation or any other form of
discrimination, harassment, hostile work environment or retaliation (including,
without limitation, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act of 1990, the
Americans with Disabilities Act Amendments Act of 2008, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866
and/or 1871, 42 U.S.C. Section 1981, the Rehabilitation Act, the Family and
Medical Leave Act, the Sarbanes-Oxley Act, the Executive Polygraph Protection
Act, the Worker Adjustment and Retraining Notification Act, the Equal Pay Act of
1963, the Lilly Ledbetter Fair Pay Act, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Genetic Information and Nondiscrimination
Act of 2008, the Texas Commission on Human Rights Act, the Texas Labor Code,
Section 1558 of the Patient Protection and Affordable Care Act of 2010, the
Consolidated Omnibus Budget Reconciliation Act of 1985, and any other federal,
state or local laws of any jurisdiction); (d) claims under any other federal,
state, local, municipal or common law whistleblower protection, discrimination,
wrongful discharge, anti-harassment or anti-retaliation statute or ordinance;
(e) claims arising under ERISA; or (f) any other statutory or common law claims
related to Executive’s employment or separation from employment with the Company
or its Affiliate. Executive further represents that, as of the Release Effective
Date, he has not been the victim of any illegal or wrongful acts by any of the
Released Parties, including, without limitation, discrimination, retaliation,
harassment or any other wrongful act based on sex, age, race, religion, or any
other legally protected characteristic. [EV- references to US federal, state and
local laws deleted and replace with corresponding provisions under English law]



B-4

--------------------------------------------------------------------------------






The release contained in this Section 9 does not include the following: (a) a
claim for which the facts giving rise to such claim first occurred after the
Release Effective Date; (b) any eligibility to receive continuation of health
care coverage to the extent required under COBRA; (c) any vested benefit under
any Plan to the extent required by ERISA and the terms of the Plan; (d) any
claim for worker’s compensation benefits that is currently pending as of the
Release Effective Date; (e) any right of Executive to be indemnified by the
Company or an Affiliate under the terms of a Deed of Indemnity and/or in his
capacity as an officer or employee of the Company or any Affiliate during his
employment period through the Termination Date, or as an insured under any
applicable liability policy; (f) any claim challenging the validity of this
release under the Older Workers Benefit Protection Act; and (g) any claim or
cause of action by or on behalf of Executive (or his beneficiary) for (i) any
payment or other benefit that is required under the terms of the CiC Agreement
or any Plan, prior to the receipt thereof, or (ii) any breach of the CiC
Agreement by the Company. [EV-references to ERISA and COBRA deleted]
10.
Time to Consider Agreement. Executive shall have, and by signing this Agreement
Executive acknowledges and represents that he has been given, a time period of
at least [insert twenty-one (21) or forty-five (45) as appropriate] days to
consider whether to elect to sign this Agreement, and to thereby waive and
release the rights and claims addressed in this Agreement. [Add if 45-day period
applies: , and Executive acknowledges that attached to this Agreement is a list
provided to Executive by the Company of (a) the job titles and ages of all
employees selected for participation in the employment termination or exit
incentive program pursuant to which Executive is being offered this Agreement,
(b) the job titles and ages of all employees in the same job classification or
organizational unit who were not selected for participation in the program, and
(c) information about the unit affected by the program, including any
eligibility factors for such program and any time limits applicable to such
program]. [EV- references to alternative periods before signing deleted and
replaced with a period of at least ten days] Although Executive may sign this
Agreement prior to the end of the applicable time period (as specified above),
Executive may not sign this Agreement on or before the Termination Date. In
addition, if Executive signs this Agreement prior to the end of the applicable
time period, Executive shall be deemed, by doing so, to have certified and
agreed that the decision to make such election prior to the expiration of the
applicable time period is knowing and voluntary and was not induced by the
Company through: (a) fraud, misrepresentation, or a threat to withdraw or alter
the offer prior to the end of the applicable time period; or (b) an offer to
provide different terms or benefits in exchange for signing the Agreement prior
to the expiration of applicable time period.

11.
Seven Day Revocation Period. Executive may revoke this Agreement at any time
within seven (7) days after he signs it. To revoke the Agreement, Executive must
deliver written Notice of such revocation to the attention of the Chief
Executive Officer, or in the absence thereof, an Executive Vice President,
within seven (7) days after the date that he signs this Agreement. Executive
further understands that if he does not revoke the Agreement within seven (7)
days following its execution (excluding the date of execution), it will become
effective, binding, and enforceable as of the Release Effective Date. [EV-
Deleted]



B-5

--------------------------------------------------------------------------------






12.
Agreement Not to Sue. Except as required by law that cannot be waived, Executive
agrees that he will not commence, maintain, initiate, or prosecute, or cause,
encourage, assist, volunteer, advise or cooperate with any other person to
commence, maintain, initiate or prosecute, any action, lawsuit, proceeding,
charge, petition, complaint or claim before any court, agency or tribunal
against the Company or any other Released Party arising from, concerned with, or
otherwise relating to, in whole or in part, Executive’s employment or separation
from employment with the Company or an Affiliate, or any of the other matters
discharged and released in this Agreement. Executive further understands and
agrees that if he, or someone acting on his behalf, should file, or cause to be
filed, any such claim, charge, complaint, or action against the Company and/or
any other Released Party, Executive expressly waives any and all rights to
recover any damages or other relief from the Company and/or other Released Party
including, without limitation, costs and attorneys’ fees. Executive further
represents and warrants that he has not filed or lodged, and has no outstanding
claims, including, without limitation, any lawsuits, charges of discrimination,
or administrative proceedings, against the Company or any of the Released
Parties regarding matters that have been released pursuant to this Agreement.

13.
Participation in Investigations. Notwithstanding any other provision of the
Agreement to the contrary, the Agreement is not intended to interfere or prevent
Executive from filing a charge or claim with any governmental agency charged
with investigating employment claims, including, but not limited to, the EEOC,
or, from participating in, cooperating with, or providing truthful evidence in
connection with an investigation being conducted by a governmental agency
responsible for investigating employment claims; provided, however, Executive
hereby agrees that such filing or participation does not give Executive the
right to recover any damages or equitable relief (including, but not limited to,
reinstatement, back pay, front pay, damages, and attorneys’ fees) against the
Company or any of the other Released Parties based on his release of claims in
this Agreement. By executing this Agreement, Executive also hereby waives the
right to recover monetary damages in any proceeding he may bring before the EEOC
or any state or local human rights commission or in any proceeding brought by
the EEOC or any state or local human rights commission (or any other agency) on
Executive’s behalf. [EV-Deleted references to EEOC]

14.
Release by the Company. Provided that Executive executes this Agreement and does
not revoke it as provided in Section 11,[EV-delete reference to revocation] and
Executive remains in continued compliance with this Agreement, the Company, on
behalf of itself and its Affiliates, successors and assigns, hereby fully and
forever releases, acquits and discharges Executive from all claims, demands,
actions, lawsuits, grievances, and obligations of any nature whatsoever that the
Company or its Affiliate has or might have against Executive as of the Release
Effective Date arising from or in any way connected with or related to
Executive’s service as an officer, director, employee, or agent of the Company
or any of its Affiliates; provided, however, that any such release (a) shall not
apply to any claims, demands, actions, lawsuits, grievances or causes of action
that the Company or Affiliate may have against Executive for past conduct that
constitutes fraud or willful misconduct, (b) shall not serve to waive or release
any rights or claims of the Company or Affiliate that first arise after the
Release Effective Date, and (c) shall not affect any future obligation which
Executive



B-6

--------------------------------------------------------------------------------






may have to the Company, Affiliate, or any other Released Party under the terms
of this Agreement, the CiC Agreement, or any Employment Agreement or indemnity
agreement.
15.
Cooperation. After Executive’s termination of employment, he agrees to cooperate
with the Company on the terms and conditions as set out in the CiC Agreement.

16.
Severability. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be illegal, invalid or
unenforceable, all remaining provisions of this Agreement shall otherwise remain
in full force and effect and be construed as if such illegal, invalid, or
unenforceable provision has not been included herein.

17.
Relief. It is further understood and agreed that if a violation of any term of
this Agreement is asserted, the Party who asserts such violation shall have the
right to seek specific performance of that term and/or any other necessary and
proper relief as permitted by law or equity, including but not limited to,
damages from any court of competent jurisdiction, and the prevailing Party shall
be entitled to recover its reasonable costs and attorney’s fees. Nothing in this
Agreement will be construed to prevent Executive from challenging the validity
of this Agreement under the Age Discrimination in Employment Act or Older
Workers’ Benefit Protection Act.[EV- previous sentence deleted] Executive
further understands and agrees that if he, or someone acting on his behalf,
files, or causes to be filed, any such claim, charge, complaint, or action
against the Company, any Affiliate, or other Released Parties, Executive
expressly fully waives and relinquishes any right to recover any damages or
other relief, whatsoever, from the Company, its Affiliates, and/or other
entities, including costs and attorneys’ fees.

18.
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Parties, and their respective heirs, executors, beneficiaries, personal
representatives, successors and permitted assigns hereunder, but otherwise this
Agreement shall not be for the benefit of any third parties.

19.
Entire Agreement. This Agreement sets forth the entire agreement of the Parties
and fully supersedes and replaces any and all prior agreements, promises,
representations, or understandings, written or oral, between the Company (and
any other Released Party) and the Executive that relates to the subject matter
of this Agreement. This Agreement may be amended or modified only by a written
instrument identified as an amendment hereto that is executed by both Parties.
Executive acknowledges that in executing this Agreement, Executive does not
rely, and has not relied, upon any oral or written representation, promise or
inducement by the Company and/or any of the other Released Parties, except as
expressly contained in this Agreement.

20.
Choice of Law and Forum. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, EXCEPT TO THE
EXTENT PREEMPTED BY CONTROLLING FEDERAL LAW, BUT WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS THAT MIGHT DIRECT THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION. ANY ACTION TO ENFORCE THE PROVISIONS OF THIS AGREEMENT, OR ANY
DISPUTE RELATING TO THIS AGREEMENT, MUST BE BROUGHT IN ANY FEDERAL OR STATE
COURT OF COMPETENT



B-7

--------------------------------------------------------------------------------






JURISDICTION IN HARRIS COUNTY, TEXAS, AND THE PARTIES HEREBY WAIVE ANY OBJECTION
TO SUCH EXCLUSIVE VENUE INCLUDING, WITHOUT LIMITATION, THAT IT IS INCONVENIENT.
For all purposes of this Agreement, the term “Dispute” means any dispute,
disagreement, controversy, claim, or cause of action arising in connection with
or relating to this Agreement, the CiC Agreement, or to Executive’s employment
or termination of employment with the Company. [EV-References to Texas law and
courts deleted and replaced with English law and courts]
21.
Waiver of Jury Trial. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT
AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG
THE PARTIES TO IRREVOCABLY WAIVE TRIAL BY JURY, AND THAT ANY PROCEEDING
WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT SHALL INSTEAD BE TRIED IN A
COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY. [EV-Deleted]

22.
Waiver. A Party’s waiver of any breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any later
breach of the same or any other provision hereof by such Party.

23.
Assignment. The Agreement may be assigned by the Company to its successor in
interest, in which case the rights and obligations of the Company under the
Agreement shall inure to the benefit of and shall be binding upon its successor
in interest which shall then be the “Company” Party as referenced herein. Except
as provided in the Agreement, Executive may not assign the Agreement, or any of
his rights or obligations under the Agreement, without the written consent of
the Company. Any attempted assignment by Executive in violation of the Agreement
shall be null and void.

24.
Amendment. The Agreement may be amended or modified only by a written instrument
identified as an amendment hereto that is executed by both Parties.

25.
Survival of Certain Provisions. Wherever appropriate to the intention of the
Parties, the respective rights and obligations of the Parties hereunder shall
survive any termination or expiration of this Agreement.

[EV- New provision added regarding compliance with statutory requirements under
English law]
[EV- Legal Advisers’ certificate added]








B-8

--------------------------------------------------------------------------------






[Intentionally blank]




B-9

--------------------------------------------------------------------------------








PLEASE READ CAREFULLY BEFORE SIGNING
•
Executive acknowledges that he has carefully read and understands the terms of
this Agreement and his obligations hereunder.

•
Executive acknowledges that he has been advised to review this Agreement with an
attorney of his choosing.

•
Executive acknowledges that he has been given at least 21 days to consider
whether to sign this Agreement. Executive acknowledges that if he signs this
Agreement before the end of such period, it will be his personal and voluntary
decision to do so.

•
Executive understands that this Agreement will not become effective or
enforceable until after the 7-day revocation period has expired. The Company
will have no obligations to Executive under this Agreement or the CiC Agreement
if Executive revokes the Agreement during such 7-day period. [EV-deleted]

•
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall be deemed one and
the same instrument.

I ACKNOWLEDGE THAT (1) I HAVE CAREFULLY READ THE FOREGOING AGREEMENT, (2) I
UNDERSTAND ALL OF ITS TERMS AND CONDITIONS, (3) I AM RELEASING CLAIMS, AND (4) I
AM VOLUNTARILY ENTERING INTO THIS AGREEMENT.
[Signature page follows]


B-10

--------------------------------------------------------------------------------








Please review this document carefully as it includes a release of claims.
IN WITNESS WHEREOF, the Executive has entered into this Agreement, and the
Company has caused this Agreement to be executed in its name and on its behalf
by its duly authorized officer, to be effective as of the date this Agreement is
executed by Executive as set forth beneath Executive’s signature below (the
“Release Effective Date”).
This document was presented to Executive on ______________.
COMPANY


 
 
 
 
 
 
 
 
 
By:__________________________________________________
 
 
 
 
 
 
 
Printed Name:__________________________________
 
 
Title:_________________________________________________
 
 
Date:_________________________________________________
 
 
Address:
 
 
 
 
____________________________________
 
 
 
____________________________________
 
 
 



Note: Executive may not sign this Agreement on or before the Termination Date.
 
 
 
 
 
EXECUTIVE
 
 
WITNESS
 
___________________________________
 
___________________________________


 
 
 
 
 
Executive's Signature
 
Witness' Signature
Printed Name: ________________________
 
Printed Name: ________________________
Date:__________________________________
 
Title:__________________________________
 
 
 
Date:__________________________________
Address for Notice:
 
 
 
 
______________________________________________
 
 
 
______________________________________________
 
 
 
______________________________________________
 
 
 





B-11